Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1 and 3-10 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“an image acquisition unit that acquires a photographic image showing a reference object of a known size and a body portion that should wear a commercial product via a network or an image capturing device, the known size being a known outer length and a known outer width of the reference object; a detection unit that detects at least one of an outer width and an outer length of the reference object in the photographic image; a measurement unit that measures a size of the body portion in the photographic image; and an estimation unit that estimates an actual size of the body portion from a measured value of the size of the body portion in the photographic image, based on a ratio between the detected at least one of the outer length and the outer width of the reference object and at least corresponding one of the known outer length and the known outer width of the reference object, wherein the detection unit detects the size of the reference object in the photographic image by performing projective transform that transforms a shape of the reference object in the photographic image into an original shape, and the measurement unit subjects the photographic image to the projective transform before measuring the size of the body portion in the photographic image.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 5. In particular, the applied references do not disclose and would not have rendered obvious:
“an image acquisition unit that acquires a photographic image showing a reference object of a known size and a body portion that should wear a commercial product via a network or an image capturing device, the known size being a known outer length and a known outer width of the reference object; a detection unit that detects at least one of an outer width and an outer length of the reference object in the photographic image; a measurement unit that measures a size of the body portion in the photographic image; and an estimation unit that estimates an actual size of the body portion from a measured value of the size of the body portion in the photographic image, based on a ratio between the detected at least one of the outer length and the outer width of the reference object and at least corresponding one of the known outer length and the known outer width of the reference object, wherein the image acquisition unit acquires a photographic image showing a hand along with the reference object of the known size, the measurement unit measures a size of a joint of a finger in the photographic image, the finger being configure to wear a ring, and the estimation unit estimates an actual size of the joint of the finger from a measured value of the size of the joint of the finger in the photographic image, based on the ratio between the known size of the reference object and the size of the reference object detected in the photographic image.” along with all the other limitations as required by independent claim 5.


The prior art of record fails to disclose or make obvious the claimed subject matter of claim 6. In particular, the applied references do not disclose and would not have rendered obvious:
“acquiring, by a processor, a photographic image showing a reference object of a known size and a body portion that should wear a commercial product via a network or an image capturing device, the known size being a known outer length and a known outer width of the reference object; detecting, by the processor, at least one of an outer length and an outer width of the reference object in the photographic image; measuring, by the processor, a size of the body portion in the photographic image; and estimating, by the processor, an actual size of the body portion from a measured value of the size of the body portion in the photographic image, based on a ratio between the detected at least one of the outer length and the outer width of the reference object and at least Application No. 16/016,039Attorney Docket No. 5443/0122PUS2Response to Final Office Action dated 9 Apr 2020Page 4 of 6corresponding one of the known outer length and the known outer width of the reference object, wherein the size of the reference object in the photographic image is detected by performing projective transform that transforms a shape of the reference object in the photographic image into an original shape, and the photographic image is subjected to the projective transform before measuring the size of the body portion in the photographic image.” along with all the other limitations as required by independent claim 6.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 7. In particular, the applied references do not disclose and would not have rendered obvious:
“acquire a photographic image showing a reference object of a known size and a body portion that should wear a commercial product via a network or an image capturing device, the known size being a known outer length and a known outer width of the reference object; detect at least one of an outer width and an outer length of the reference object in the photographic image; measure a size of the body portion in the photographic image; and estimate an actual size of the body portion from a measured value of the size of the body portion in the photographic image, based on a ratio between the detected at least one of the outer length and the outer width of the reference object and at least corresponding one of the known outer length and the known outer width of the reference object, wherein the size of the reference object in the photographic image is detected by performing projective transform that transforms a shape of the reference object in the photographic image into an original shape, and the photographic image is subjected to the projective transform before measuring the size of the body portion in the photographic image.” along with all the other limitations as required by independent claim 7.

5.       It follows that claims 3-4 and 8-10 are then inherently allowable for depending on an allowable base claim.
6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677